 

Co mH NN DH OA BP WO YN

Ww NN NY NY N DN WD DN HB Bm Bm Bm Be mB rt it
OND nA BF WH FP BG wO wOANI DA NH BP WN KF OO

Case 3:18-cr-05579-RJB Document 219. Filed 12/13/18 Page 1 of 1

 

 

 

 

 

 

ESTES)
heeciveD
COURT
ACTON
becury
UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON
AT TACOMA
UNITED STATES OF AMERICA, NO. CR18-5579RBL
Plaintiff, ORDER CONTINUING
v. CONDITIONS OF RELEASE
SUPERSEDING INDICTMENT
24. MICHAEL JOHN SCOTT,
Defendant.
A Superseding Indictment having been returned against the above-named defendant,
now therefore
IT IS ORDERED that conditions of release be continued as previously set.
DATED this 13" day of December, 2018.
UNITED STATES MAGISTRATE JUDGE
ORDER CONTINUING CONDITIONS OF RELEASE - 1 UNITED STATES ATTORNEY
SUPERSEDING INDICTMENT 700 Stewart Street, Suite 5220

Seattle, Washington 98101-1271
(206) 553-7970
